Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the Markush group added by amendment within the last seven lines of the claim renders the claims indefinite, because it includes compounds that do not correspond to general formula (1).  As drafted, the Markush group is required to fall within the confines of general formula (1).  Further, it is unclear how to interpret this Markush group in view of the additionally recited species for component C).
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Laas et al. (US 5,847,044) in view of Shaffer et al. (US 2011/0229645 A1) and Wenning et al. (US 2005/0090636 A1).
	Laas et al. disclose the use of catalysts corresponding to applicants’ catalyst C) to promote low stoving temperature cure of uretdiones.  See column 4, line 35 through column 5, line 16.  Furthermore, within column 5, lines 18-26, Laas et al. disclose that other catalysts known from urethane chemistry may be employed.  Also, within column 5, line 32, it is disclosed that benzotriazoles may be employed as an additive.  In accordance with Office practice, applicants’ amendment setting forth a statement of intended use fails to convey any patentable weight to claim 1.
5.	Though Laas et al. fail to disclose that the other catalysts may include such compounds as those of applicants’ compound A) and also fail to disclose the use of acid scavenger containing an epoxy group, the use of these compounds within uretdione based compositions was known at the time of invention.  Shaffer et al. disclose the use of strong basic catalysts, such as 1,2,4-triazole, corresponding to applicants’ compound A), to promote low temperature curing of uretdione containing compositions.  See paragraphs [0064] and [0065].  Wenning et al. disclose within paragraph [0012] the use of amidine catalysts and further discloses within paragraph [0016] that the activity of such catalysts decreases in the presence of acids and that such decrease in activity can be addressed through the use of acid scavengers, corresponding to applicants’ compound B).  Accordingly, the position is taken that (1) it would have been obvious to use other catalysts, such as 1,2,4-triazole, known to be useful for low temperature curing of uretdiones, or the disclosed benzotriazole additive with the amidine catalysts of the primary reference and (2) that one would have been motivated to incorporate an acid scavenger into the resulting mixture to protect/preserve the activity of the amidine/basic catalysts.  In summation, it would have been obvious to use the disclosed compounds in combination for their art recognized functions.  Further regarding claim 5, since the function of each component was known, determining the optimal amount of the respective components would have been obvious.
6.	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mazanek et al. ((US 2007/0032594 A1) in view of Laas et al. (US 5,847,044) and further  in view of Shaffer et al. (US 2011/0229645 A1) and Wenning et al. (US 2005/0090636 A1).
	Mazanek et al. disclose aqueous dispersions of uretdiones containing carboxylic acid groups useful as one component coatings that may be applied to substrates and cured under time and temperature conditions that meet those claimed.  See abstract and paragraphs [0011]+, [0061], [0068], and [0084].  Though the reference fails to disclose the acid number of the dispersion, the position is taken that the dispersion is intrinsically acidic in view of the disclosed carboxylic groups, and that determining the optimal acid number necessary to promote dispersibility would have been obvious.  Furthermore, to promote complete reaction of the functional groups and optimal properties, the position is taken that it would have been obvious to operate using a stoichiometric ratio of coreactive groups.
7.	Though Mazanek et al. fail to disclose applicants’ catalyst composition, it is noted that Laas et al. disclose the use of catalysts corresponding to applicants’ catalyst C) to promote low stoving temperature cure of uretdiones.  See column 4, line 35 through column 5, line 16.  Furthermore, within column 5, lines 18-26, Laas et al. disclose that other catalysts known from urethane chemistry may be employed.  Also, within column 5, line 32, it is disclosed that benzotriazoles may be employed as an additive.  Though Laas et al. fail to disclose that the other catalysts may include such compounds as those of applicants’ compound A) and also fail to disclose the use of acid scavenger containing an epoxy group, the use of these compounds within uretdione based compositions was known at the time of invention.  Shaffer et al. disclose the use of strong basic catalysts, such as 1,2,4-triazole, corresponding to applicants’ compound A), to promote low temperature curing of uretdione containing compositions.  See paragraphs [0064] and [0065].  Wenning et al. disclose within paragraph [0012] the use of amidine catalysts and further discloses within paragraph [0016] that the activity of such catalysts decreases in the presence of acids and that such decrease in activity can be addressed through the use of acid scavengers, corresponding to applicants’ compound B).  Accordingly, the position is taken that (1) it would have been obvious to use other catalysts, such as 1,2,4-triazole, known to be useful for low temperature curing of uretdiones, or the disclosed benzotriazole additive with the amidine catalysts of the primary reference and (2) that one would have been motivated to incorporate an acid scavenger into the resulting mixture to protect/preserve the activity of the amidine/basic catalysts.  In other words, it would have been obvious to use the disclosed compounds in combination for their art recognized functions.  The position is further  taken that one would have been motivated to utilize this composition to catalyze low temperature curing of the uretdiones of Mazanek et al.  Lastly, in accordance with Office practice, applicants’ amendment setting forth a statement of intended use fails to convey any patentable weight to claim 1.
8.	Applicants’ response to the prior art rejections has been considered; however, the response is insufficient to overcome the prior art rejections set forth above for the following reasons.  Firstly,  despite applicants’ remarks with respect to the use of hindsight to construct the rejections, the examiner has explained why it would have been obvious to combine the claimed components and has relied upon prior art teachings to justify the position.  Secondly, applicants’ argument that comparative examples 5 and 6, relative to comparative example 8 and example 11, demonstrate that the sole use of 1,2,4-triazole or DBU, as compared to the combined use of these catalysts, fail to catalyze the argued aqueous system is deficient.  Comparative examples 5 and 6 fail to employ an epoxide acid scavenger; accordingly, given the teachings relied upon by the examiner, one would have expected diminished results within compositions not employing such a component.  Furthermore, comparative examples 5 and 6 utilize half the amount of catalyst that comparative example 8 and example 11 employ.  One would have expected such a difference to yield different results, yet applicants have not addressed this difference.  Despite their statement that  Therefore, applicants’ arguments are neither commensurate in scope with the examples nor the claims and are insufficient to overcome the art rejections. 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765